In reversing the judgment of the lower court in this case we inadvertently decreed that the cost of appeal was to be paid by appellee.
The appellee is an agency of the State of Louisiana and we were in error in taxing the cost of appeal against appellee, which owes no costs. Therefore our opinion and judgment in this case are amended by striking therefrom that part of the decree which provides that the cost of appeal be paid by appellee.
With this amendment to the original decree the application for rehearing is refused.